Appeal by plaintiff, as administratrix of the estate of Joseph P. Durkin, from that part of an interlocutory judgment which dismissed her complaint as such administratrix for a determination under article 15 of the Real Property Law that title to certain real property was vested in her as administratrix, and not in the respondents Cornelius J. Loeser and Belle Loeser. Interlocutory judgment, insofar as appealed from, unanimously affirmed, with one bill of costs to respondents Cornelius J. Loeser and Belle Loeser. No opinion. Present — Lewis, P. J., Hagarty,.Johnston, Adel and Aldrich, JJ.